PER CURIAM: *
The Federal Public Defender appointed to represent Mateo Jaime Gonzalez has moved for leave to withdraw and has filed a brief in accordance -with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Gonzalez has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Gonzalez’s response. We concur with counsel’s assessment that the appeals present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2. Gonzalez’s motion for authorization to proceed pro se on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

' Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.